STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re ROBINSON, Minors.                                              September 29, 2015

                                                                     No. 326029
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 01-403566-NA


Before: K. F. KELLY, P.J., and CAVANAGH and SAAD, JJ.

PER CURIAM.

        Respondent appeals the trial court’s order that terminated her parental rights to her twin
children pursuant to MCL 712A.19b(3)(g), (j), (l), and (m). For the reasons stated below, we
affirm.

                          I. FACTS AND PROCEDURAL HISTORY

        In August 2014, the Department of Health and Human Services (“DHHS” or “the
Department”) filed a petition for permanent custody over the minor children at issue in this case,
the twin siblings LR and LR. The petition noted that this is not respondent’s first encounter with
social services—she has 10 children (by as many men),1 and her parental rights to 3 of those
children have already been terminated.2 The previous termination proceedings detailed
respondent’s severe mental health issues, chaotic personal life, inability to perform basic parental
duties, and unwillingness to improve her parental abilities through treatment and educational
programs. After a preliminary hearing, the trial court authorized the petition and placed the
children in the care of a maternal aunt, who has custody of other children mothered by
respondent.

       Over the next few months, the state provided respondent with mental health and
parenting services, as well as monitored parenting time. Despite this extensive assistance,



1
 According to the record, only 3 of the children have identified fathers—the fathers of the other
7 children (including the twins) are unknown.
2
 Respondent gave up 3 of her other children to adoptive parents, and does not have custody over
her other 2 children.


                                                -1-
respondent’s mental health only exhibited marginal improvement, and her parenting abilities
remained almost non-existent.

        The CPS worker responsible for helping respondent with her cognitive problems noted
that respondent’s mental instability posed a danger to the children, because it rendered her
unable to appreciate “the risk of . . . potential harm to her children.” Likewise, the foster care
worker who monitored respondent during parenting time noted that, in addition to missing
scheduled parenting time on two occasions, respondent lacked the ability or interest to perform
basic parental duties, such as recognizing when a diaper needed to be changed, supporting the
babies’ heads when she held them, and understanding how to burp a child. Respondent’s
deficiencies in this regard were particularly troubling to the foster care worker, because one of
the twins has acid-reflux disease and breathing problems. As a result, this child must be
carefully monitored, and cared for and fed in a specific way. Moreover, the twins evinced little
affection for respondent during parenting time.

       As a result of respondent’s ongoing mental problems and lack of improvement in her
parenting skills, the Department requested that the trial court terminate her parental rights.
Respondent stipulated to the trial court’s jurisdiction over the children in October 2014, and the
court held a termination hearing in November and December of that year.

        At the hearing, the trial court heard testimony from two social workers involved in the
case, a friend of respondent, and respondent herself. The social workers testified to the above,
and both recommended termination of respondent’s parental rights, while respondent and her
friend asked the court to preserve respondent’s parental rights. The court also received
information on respondent’s financial, housing, and employment situation, none of which was
positive—respondent does not appear to be employed, and her income consists solely of
government benefits.3

        At the conclusion of the termination proceedings, the trial court terminated respondent’s
parental rights pursuant to MCL 712A.19b(3)(g), (j), (l), and (m). In its explanation of its
holding and determination that termination was in the children’s best interests, the court reasoned
that although respondent appeared to love her children, termination was warranted because of
respondent’s: (1) severe mental problems; (2) unstable income and living situation; (3) lack of a
bond with the twins; (4) parental history with her other children; and (5) demonstrated inability
to care for the twins, one of whom has medical issues. The court also explicitly noted that LR
and LR were “well cared for” by their maternal aunt, who was interested in adopting them.

       On appeal, respondent claims that the trial court erred when it determined that
termination was in the children’s best interests. The Department asks us to affirm the
termination of her parental rights.



3
  The details of respondent’s living arrangements are unclear—though she claimed to have
obtained an apartment in Detroit through government assistance, the court also heard evidence
that respondent was actually illegally residing in a home with no heat.


                                               -2-
                                  II. STANDARD OF REVIEW

        A trial court’s decision regarding a child’s best interests is reviewed for clear error. In re
White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). A decision is clearly erroneous “if the
reviewing court has a definite and firm conviction that a mistake has been committed, giving due
regard to the trial court’s special opportunity to observe the witnesses.” In re BZ, 264 Mich. App.
286, 296-297; 690 NW2d 505 (2004). Whether termination is in the child’s best interests is
determined by a preponderance of the evidence. In re Moss, 301 Mich. App. 76, 90; 836 NW2d
182 (2013).

                                          III. ANALYSIS

        When it decides whether termination of a respondent’s parental rights is in a child’s best
interests, a court may consider, among other things: the parent’s parenting ability, the parent’s
history of substance abuse and/or mental health issues,4 the child’s bond to the parent, the child’s
safety and well-being,5 the advantages of a foster home over the parent’s home, the possibility of
adoption,6 and the child’s “need for permanency, stability, and finality.” In re Olive/Metts, 297
Mich. App. 35, 41-42; 823 NW2d 144 (2012). In cases where a child is living with a relative
when the case proceeds to termination, a court must explicitly address the matter when it
determines the child’s best interests. In re Mason, 486 Mich. 142, 164; 782 NW2d 747 (2010).

        In this case, the trial court sensibly found that termination of respondent’s parental rights
is in the twins’ best interests. Again, the record demonstrates that respondent has: (1) severe
mental problems; (2) an unstable income and living situation; (3) no bond with her children; (4)
neglected and failed to parent her other children, who are no longer in her care; and (5) a
demonstrated inability to care for the twins, one of whom has medical issues. And, to repeat, LR
and LR are in the care of a maternal aunt, who has a stable living situation and is interested in
adopting them—a fact that the trial court explicitly addressed in its determination of the
children’s best interests.7 See In re Mason, 486 Mich. at 164.

         Accordingly, the trial court correctly held that termination of respondent’s parental rights
is in the best interests of the children.




4
    In re AH, 245 Mich. App. 77, 89; 627 NW2d 33 (2001).
5
    In re VanDalen, 293 Mich. App. 120, 142; 809 NW2d 412 (2011).
6
    In re White, 303 Mich. App. at 714.
7
  Respondent unavailingly asserts that termination of her parental rights was “premature”
because she supposedly was not given an opportunity to participate in reunification services.
The Department was not required to make reasonable efforts to reunify the twins with respondent
because respondent’s rights to the twin’s siblings were involuntarily terminated. MCL
712A.19a(2)(c).


                                                 -3-
Affirmed.



                  /s/ Kirsten Frank Kelly
                  /s/ Mark J. Cavanagh
                  /s/ Henry William Saad




            -4-